DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 & 21-25 are elected for examination.
	Claims 16-20 are canceled as directed to a non-elected invention.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory device comprising a first/bottom electrode; a memory layer stack located on the first electrode and including at least one semiconducting metal oxide layer and at least one hydrogen-containing metal layer comprising at least one metal selected from platinum, iridium, osmium, and ruthenium at an atomic percentage that is at least 90 % and comprising hydrogen atoms; and a second/gate electrode located over the memory layer stack (claims 1 & 11).
Additionally, prior arts fail to disclose a programming device configured to program the at least one hydrogen-containing metal layer into a hydrogenated state or a de-hydrogenated state by applying a programming pulse across the memory layer stack, wherein the hydrogenated state is a state in which the at least one semiconducting metal oxide layer is impregnated with hydrogen atoms and wherein the de- hydrogenated state is a state in which the at least one semiconducting metal oxide layer is hydrogen-depleted (claim 21).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIET Q NGUYEN/Primary Examiner, Art Unit 2827